UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 6, 2010 GelTech Solutions, Inc. (Exact name of registrant as specified in its charter) Delaware 000-52993 56-2600575 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 1460 Park Lane South, Suite 1 Jupiter, Florida 33458 (Address of Principal Executive Office) (Zip Code) (561) 427-6144 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departures of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 6, 2010, the Board of Directors of GelTech Solutions, Inc. (the “Company”) approved an amendment to its 2007 Equity Incentive Plan (the “Plan”).The Plan was amended to remove automatic annual grants to the Chairman of the Board of Directors and increase the number of stock options granted annually to non-employee directors from 20,000 stock options to 50,000 stock options per year, effective July 1, 2010. Item 5.03Amendments to the Articles of Incorporation or Bylaws; Change in Fiscal Year. On April 6, 2010, the Board of Directors of the Company approved an amendment to the Company’s Bylaws.The Bylaws were amended to create the position of Chief Operating Officer distinct from the President.The prior provision provided that the President was the Chief Operating Officer of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. GELTECH SOLUTIONS, INC. By: /s/ Michael Cordani Michael Cordani Chief Executive Officer Date:April 8, 2010
